United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3389
                         ___________________________

                              United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                   Andre M. Miller,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                               Submitted: May 7, 2014
                                Filed: May 20, 2014
                                   [Unpublished]
                                   ____________

Before MURPHY, COLLOTON, BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Andre Miller directly appeals after he pled guilty to one count of being a felon
in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and
the district court1 sentenced him as an armed career criminal under 18 U.S.C. § 924(e)
and imposed a 180-month prison term. Miller’s counsel has moved to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738 (1967). Miller has filed a
pro se supplemental brief. Both counsel and Miller challenge the district court’s
determination that Miller’s prior convictions for felony resisting arrest qualified as
predicate offenses for purposes of sentencing him as an armed career criminal under
section 924(e).

       Upon careful review of the record and the arguments in the briefs, we conclude
that the district court did not err in sentencing Miller as an armed career criminal. See
18 U.S.C. § 924(e) (if § 922(g) offender has three prior convictions for violent felony
or serious drug offense committed on occasions different from one another, term of
imprisonment shall be not less than fifteen years); United States v. Dunning, 666 F.3d
1158, 1166 (8th Cir. 2012) (de novo review of district court’s determination that
convictions for resisting arrest were violent felonies; Missouri felony resisting-arrest
conviction qualifies as violent felony for purposes of sentencing defendant as armed
career criminal); see also Brown v. United States, 636 F.3d 674, 676 (2d Cir. 2011)
(per curiam) (Guidelines provision governing computation of criminal history does
not bear on calculation of defendant’s sentence as armed career criminal).

       In addition, having independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw, subject to
counsel informing Miller about procedures for seeking rehearing or filing a petition
for certiorari.
                        ______________________________



      1
       The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                          -2-